IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON             FILED
                            AUGUST 1998 SESSION
                                                         August 4, 1999

                                                      Cecil Crowson, Jr.
                                                     Appellate Court Clerk
STATE OF TENNESSEE,                 )    C.C.A. NO. 02C01-9709-CC-00360
                                    )
      Appellee                      )    FAYETTE COUNTY
                                    )
v.                                  )    HON. JON KERRY BLACKWOOD,
                                    )    JUDGE
JACOB MEEKS,                        )
                                    )    POST-CONVICTION
      Defendant/Appellant           )




FOR THE APPELLANT:                       FOR THE APPELLEE:

David Crichton                           John Knox Walkup
111 W. Market Street                     Attorney General & Reporter
Bolivar, TN 38008
                                         Douglas D. Himes
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Nashville, TN 37243-0493




OPINION FILED




AFFIRMED
JOHN K. BYERS
SENIOR JUDGE
                           OPINION ON REMAND

       On November 2, 1998, we filed an opinion in this case reversing the

judgment of the trial court, which dismissed the petition of Meeks. We set aside and

reentered the judgment of this court on that date to give Meeks an opportunity to

petition the Supreme Court under Rule 11, Supreme Court Rules, for a review of his

conviction.

       Counsel for Meeks withdrew from the case and mailed a copy of the order to

Meeks at his home address, 110 McKinney Street, Holy Springs, Mississippi 38635,

which was the last address for Meeks known by counsel and reflected in the record.

       We held this action by counsel was not sufficient to satisfy the requirements

of Rule 14 of the Rules of the Supreme Court because Rule 14 requires the clerk to

mail a copy of the order, which relieves counsel in a case after the judgment of this

court is entered. The record before us did not show that this had been done.

       The Supreme Court granted the State’s application for review for the purpose

of allowing the State to supplement the record. The State did so, and the Supreme

Court on June 21, 19997 remanded the case to us for reconsideration based upon

the supplement of the record.

       The supplemental record shows that on August 14, 1996, the clerk of the

Supreme Court mailed to Meeks at his address, known by the clerk at that time, the

information and document required by Rule 14.

       The record as now structured shows Meeks was not denied the right to

petition the Supreme Court for permission to appeal by reason of any failure of a

state agency to comply with Rule 14. We therefore, upon the reconsideration

ordered by the Supreme Court set aside our previous judgment, and upon this

record affirm the judgment of the trial court.

       The cost of this appeal is taxed to the State.




                                           -2-
                         John K. Byers, Senior Judge




CONCUR:




David H. Welles, Judge




Jerry L. Smith, Judge




                         -3-